DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Allowable Subject Matter
Claims 1, 5, and 8 - 23 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest a pair of differential transistors configured to generate a differential amplified signal using the constant current, the differential amplified signal being obtained by amplifying a difference between an analog signal generated by a pixel circuit and a predetermined reference signal; and a digital signal generating unit configured to generate a digital signal from the differential amplified signal, wherein the current source circuit includes a current source configured to supply the constant current, and a switching element configured to open and close a path between the current source and a common node connected in common to the pair of differential transistors according to the enable signal; and wherein the pixel circuit and a part of the current source circuit are disposed in a predetermined light receiving chip, and a rest of the current source circuit is disposed in a predetermined circuit chip; in combination with other elements of the claim. 

claims 5 and 8 – 14, claims 5 and 8 – 14 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 15, the prior art of record fails to teach or fairly suggest a pair of differential transistors configured to generate a differential amplified signal using the constant current, the differential amplified signal being obtained by amplifying a difference between an analog signal generated by a pixel circuit and a predetermined reference signal; a digital signal generating unit configured to generate a digital signal from the differential amplified signal; and a logic circuit configured to process the digital signal, wherein the current source circuit includes a current source configured to supply the constant current, and a switching element configured to open and close a path between the current source and a common node connected in common to the pair of differential transistors according to the enable signal; and wherein the pixel circuit and a part of the current source circuit are disposed in a predetermined light receiving chip, and a rest of the current source circuit is disposed in a predetermined circuit chip; in combination with other elements of the claim. 

Regarding claims 16 - 23, claims 16 - 23 are allowed as being dependent from allowed independent claim 15.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/USMAN A KHAN/
Usman Khan
12/06/2021Primary Examiner, Art Unit 2696